DETAILED ACTION
This is the Non-First Office Action on the Merits based on the 17/395,656 application filed on 08/06/2021 and which claims as originally filed have been considered in the ensuing action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021, 11/15/2021, 12/08/2021, 12/19/2021, 02/01/2022, 02/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
The application is a continuation-in-part of the prior application No. 16/869,954 filed 05/08/2020, and adds disclosure not presented in the prior application.
Claims 1-20 has the priority date of 08/06/2021.

Claim Objections
Claim 9 objected to because of the following informalities:  
Claim 9, line 3, “the user” should be corrected to ---a user---


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the modification" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "a pedal" in line 4. It is unclear whether this limitation is referring to the one or more pedals in claim 1, line 2 or separate components.  
Claim 12 recites the limitation "a pedal" in line 3. It is unclear whether this limitation is referring to the one or more pedals in claim 1, line 2 or separate components.
Claim 14 recites the limitation "the modification" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biderman et al (US 2016/0009169 A1).
	Regarding claim 1: Biderman et al discloses a computer-implemented method (A system, method, and device for operations of an electrically motorized vehicle, Abstract “A system, method, and device for operations of an electrically motorized vehicle”) for using an artificial intelligence engine (emphasis added, Para [1007] “Examples of such machines may include, but may not be limited to, personal digital assistants, laptops, personal computers, mobile devices, other handheld computing devices, medical equipment, wired or wireless communication devices, transducers, chips, calculators, satellites, tablet PCs, electronic books, gadgets, electronic devices, devices having artificial intelligence, computing devices, networking equipment, servers, routers and others”) to modify resistance of one or more pedals (pedals attached to the electrically motorized wheel, Para [0702] “User input may be applied to the electrically motorized wheel using pedals on a bicycle or tricycle or a ring handle for a wheelchair”) of an exercise device (the exercise device is the bicycle, Para [0374] “the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”), wherein the computer- implemented method  comprises: 
generating, by the artificial intelligence engine, a machine learning model (control algorithm, Para [0027] “the system according to one disclosed non-limiting embodiment of the present disclosure can include an application module operable to execute a control algorithm that manages operation of the device”) trained to receive one or more measurements (operational data, Para [0043] “method according to one disclosed non-limiting embodiment of the present disclosure can include receiving operational data from a sensor system of the device”) as input (pedaling input; Para [0374] “the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”); 
outputting, based on the one or more measurements (operational data, Para [0043]), a control instruction (controlling operation, Para [0374]) that causes the exercise device to modify the resistance of the one or more pedals (pedals attached to the electrically motorized wheel, Para [0374] “the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”); 
method according to one disclosed non-limiting embodiment of the present disclosure can include receiving operational data from a sensor system of the device”); 
determining whether the one or more measurements satisfy a trigger condition (a desired temperature range, Para [0384] “the controlling operation includes at least one of reducing and stopping resistance to a pedaling input transmitted to electrically motorized wheel in response to the temperature being outside a desired temperature range”); and 
responsive to determining that the one or more measurements satisfy the trigger condition, transmitting the control instruction (controlling operation, Para [0374]) to the exercise device.

    PNG
    media_image1.png
    736
    778
    media_image1.png
    Greyscale


Regarding claim 2: Biderman et al discloses wherein transmitting the control instruction to the exercise device  causes the exercise device to modify the resistance of the one or more in real-time or near real-time (Para [0565] “The electrically motorized wheel 1402 is operable to calculate the assistance and resistance required at any given time, i.e., essentially instantaneously.”), wherein the modification comprises modifying the resistance a same amount provided by a pedal on each side of the exercise device (pedal at each side of the bicycle has the same amount of resistance; Para [0374] “the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”), or modifying the resistance a different amount on different sides of the exercise device.

Regarding claim 3: Biderman et al discloses wherein, while a user uses the exercise device to perform an exercise, the resistance of the one or more pedals is modified (Para [0702] “User input may be applied to the electrically motorized wheel using pedals on a bicycle or tricycle or a ring handle for a wheelchair”).

Regarding claim 4: Biderman et al discloses wherein the one or more pedals comprise one or more foot pedals (see FIG.6), one or more hand pedals, or some combination thereof (Para [0273] “sensors to measure force applied to mechanical components and structures of the vehicle (such as handles, pedals, the frame, the handlebars, the fork, the seat)”).

Regarding claim 5: Biderman et al discloses wherein the one or more measurements are associated with a force exerted on the one or more pedals (Para [0274] “a torque sensor 238 may sense torque such as from pedaling input by a bicycle user”), a revolution per minute of the one or more pedals, a speed of rotation of the one or more pedals, an angular moment of the one or more pedals, a range of motion of the one or more pedals, a radius of an arc traversed by the one or more pedals, or some combination thereof.

Regarding claim 6: Biderman et al discloses wherein presenting the control instruction on a user interface (user interface) of a computing device (mobile device 230) associated with the exercise device (Para [0282] “The mobile device 230 may include an application, menu, user interface, or the like that is adapted to control the wheel, or one or more functions or features of the wheel, such as displaying data from the wheel, data from sensors, or the like, selecting modes of control or operation of the wheel, providing navigation and other instructions in connection with use of the wheel, and many other capabilities described in more detail throughout this disclosure”).

Regarding claim 7: Biderman et al discloses wherein receiving a selection from the computing device (emphasis added, Para [0286] “the mobile device 230 may be utilized as an interface to set or modify operational parameters of a control algorithm during operation of the electrically motorized wheel 100”), and based on the selection, modifying the resistance of the one or more pedals (Para [0565] “a smart phone of the user associated with the electrically motorized wheel 1402 operates as a data link between the electrically motorized wheel 1402 and the server 1406. The electrically motorized wheel 1402 is operable to calculate the assistance and resistance required at any given time, i.e., essentially instantaneously”), range of motion of the one or more pedals, speed of a motor, or some combination thereof.

Regarding claim 8: Biderman et al discloses wherein the control instruction is associated with changing an operating parameter of a motor (electrically motorized wheel 100 is considered to be a motor because the electrically motorized wheel 100 has the mobile device 230 may be utilized as an interface to set or modify operational parameters of a control algorithm during operation of the electrically motorized wheel 100”).

Regarding claim 9: Biderman et al discloses wherein 
receiving one or more characteristics (pedaling input, Para [0043]) of a user operating the exercise device (Para [0274] “a torque sensor 238 may sense torque such as from pedaling input by a bicycle user”); and 
based on the one or more characteristics of the user and the one or more measurements (operational data, Para [0043]), determining whether the trigger condition is satisfied (a desired temperature range is the trigger condition, Para [0384] “the controlling operation includes at least one of reducing and stopping resistance to a pedaling input transmitted to electrically motorized wheel in response to the temperature being outside a desired temperature range”).

Regarding claim 10: Biderman et al discloses wherein: 
responsive to determining that the trigger condition (a desired temperature range is the trigger condition, Para [0384]) has been satisfied (Para [0384] “the controlling operation includes at least one of reducing and stopping resistance to a pedaling input transmitted to electrically motorized wheel in response to the temperature being outside a desired temperature range”), modifying another operating parameter (reducing and stopping resistance, Para [0384]) of the exercise device, wherein the another operating 

Regarding claim 11: Biderman et al discloses wherein:
receiving second input (user input to the mobile device) from the user, wherein the second input comprises an instruction to modify an operating parameter of the exercise device (Para [0286] “a user can remotely configure the electrically motorized wheel 100 via the mobile device 230 to operate according to one of a multiple of predefined modes.”), and the second input is received via a microphone, a touchscreen (Para [0283] “the electrically motorized wheel 100 may be configured and/or controlled via the mobile device 230 which may include a microprocessor 302 a low battery light 304, a display 308 which may include a touchscreen”), a keyboard, a mouse, a proprioceptive sensor, or some combination thereof.

Regarding claim 12: Biderman et al discloses wherein transmitting the control instruction to the exercise device causes the exercise device to modify a parameter (resistance of the pedal) associated with a pedal (pedals attached to the electrically motorized wheel, Para [0702]) on each side of the exercise device a same amount (pedal at each side of the bicycle has the same amount of resistance; Para [0374] “the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”) or a different amount, wherein the parameter comprises 

Regarding claim 13: Biderman et al discloses wherein a tangible, non-transitory computer-readable medium storing instructions (A system, method, and device for operations of an electrically motorized vehicle, Abstract “A system, method, and device for operations of an electrically motorized vehicle”) that, when executed, cause a processing device (control system 214, Para [0267] “The control system 214 may include one or more processing systems”) to: 
generate, by an artificial intelligence engine (emphasis added, Para [1007] “Examples of such machines may include, but may not be limited to, personal digital assistants, laptops, personal computers, mobile devices, other handheld computing devices, medical equipment, wired or wireless communication devices, transducers, chips, calculators, satellites, tablet PCs, electronic books, gadgets, electronic devices, devices having artificial intelligence, computing devices, networking equipment, servers, routers and others”), a machine learning model (control algorithm, Para [0027] “the system according to one disclosed non-limiting embodiment of the present disclosure can include an application module operable to execute a control algorithm that manages operation of the device”) trained to receive one or more measurements (operational data, Para [0043] “method according to one disclosed non-limiting embodiment of the present disclosure can include receiving operational data from a sensor system of the device”) as input (pedaling input; Para [0374] “the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”); 
output, based on the one or more measurements, a control instruction (controlling operation, Para [0374]) that causes an exercise device to modify resistance of one or more pedals of the exercise device (pedals attached to the electrically motorized wheel, Para [0374] “the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”); 
receive the one or more measurements from a sensor (sensor system, Para [0043]) associated with the one or more pedals of the exercise device (Para [0043] “method according to one disclosed non-limiting embodiment of the present disclosure can include receiving operational data from a sensor system of the device”); 
determining whether the one or more measurements satisfy a trigger condition (a desired temperature range, Para [0384] “the controlling operation includes at least one of reducing and stopping resistance to a pedaling input transmitted to electrically motorized wheel in response to the temperature being outside a desired temperature range”); and 
responsive to determining that the one or more measurements satisfy the trigger condition, transmitting the control instruction to the exercise device (the exercise device is the bicycle, Para [0374] “the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”).
    PNG
    media_image1.png
    736
    778
    media_image1.png
    Greyscale


Regarding claim 14: Biderman et al discloses wherein transmitting the control instruction to the exercise device causes the exercise device to modify the resistance of the one or more pedals (pedals attached to the electrically motorized wheel, Para [0702]) in real-time or near real-time (Para [0565] “The electrically motorized wheel 1402 is operable to calculate the assistance and resistance required at any given time, i.e., essentially instantaneously.”), wherein the modification comprises modifying the resistance a same amount provided by a pedal (pedals attached to the electrically motorized wheel, Para [0702]) on each side of the exercise device (pedal at each side the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”), or modifying the resistance a different amount on different sides of the exercise device.

Regarding claim 15: Biderman et al discloses wherein, while a user uses the exercise device to perform an exercise, the resistance of the one or more pedals is modified (Para [0702] “User input may be applied to the electrically motorized wheel using pedals on a bicycle or tricycle or a ring handle for a wheelchair”).

Regarding claim 16: Biderman et al discloses wherein the one or more pedals comprise one or more foot pedals (see FIG.6), one or more hand pedals, or some combination thereof (Para [0273] “sensors to measure force applied to mechanical components and structures of the vehicle (such as handles, pedals, the frame, the handlebars, the fork, the seat)”).

Regarding claim 17: Biderman et al discloses wherein the one or more measurements are associated with a force exerted on the one or more pedals (Para [0274] “a torque sensor 238 may sense torque such as from pedaling input by a bicycle user”), a revolution per minute of the one or more pedals, a speed of rotation of the one or more pedals, an angular moment of the one or more pedals, a range of motion of the one or more pedals, a radius of an arc traversed by the one or more pedals, or some combination thereof.

Regarding claim 18: Biderman et al discloses wherein the processing device (control system 214, Para [0267] “The control system 214 may include one or more processing systems”) is configured to:
presenting the control instruction on a user interface (user interface) of a computing device (mobile device 230) associated with the exercise device (Para [0282] “The mobile device 230 may include an application, menu, user interface, or the like that is adapted to control the wheel, or one or more functions or features of the wheel, such as displaying data from the wheel, data from sensors, or the like, selecting modes of control or operation of the wheel, providing navigation and other instructions in connection with use of the wheel, and many other capabilities described in more detail throughout this disclosure”).

Regarding claim 19: Biderman et al discloses wherein receiving a selection from the computing device (emphasis added, Para [0286] “the mobile device 230 may be utilized as an interface to set or modify operational parameters of a control algorithm during operation of the electrically motorized wheel 100”), and based on the selection, modifying the resistance of the one or more pedals (Para [0565] “a smart phone of the user associated with the electrically motorized wheel 1402 operates as a data link between the electrically motorized wheel 1402 and the server 1406. The electrically motorized wheel 1402 is operable to calculate the assistance and resistance required at any given time, i.e., essentially instantaneously”), range of motion of the one or more pedals, speed of a motor, or some combination thereof.

Regarding claim 20: Biderman et al discloses a system (A system, method, and device for operations of an electrically motorized vehicle, Abstract “A system, method, and device for operations of an electrically motorized vehicle”) comprising:
a memory device (local memory, Para [0278]) storing instructions; and 
a processing device (control system 214, Para [0267] “The control system 214 may include one or more processing systems”) communicatively coupled to the memory device (Para [0278] “The control system 214 may store data, such as in local memory associated with the CPU of the control system 214”), wherein the processing device executes the instructions to: 
generate, by an artificial intelligence engine, a machine learning model (control algorithm, Para [0027] “the system according to one disclosed non-limiting embodiment of the present disclosure can include an application module operable to execute a control algorithm that manages operation of the device”) trained to receive one or more measurements (operational data, Para [0043] “method according to one disclosed non-limiting embodiment of the present disclosure can include receiving operational data from a sensor system of the device”) as input (pedaling input; Para [0374] “the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”); 
output, based on the one or more measurements (operational data, Para [0043]), a control instruction (controlling operation, Para [0374]) that causes an exercise device to modify resistance of one or more pedals of the exercise the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”); 
receive the one or more measurements (operational data, Para [0043]) from a sensor (sensor system, Para [0043]) associated with the one or more pedals of the exercise device (Para [0043] “method according to one disclosed non-limiting embodiment of the present disclosure can include receiving operational data from a sensor system of the device”); 
determining whether the one or more measurements satisfy a trigger condition (a desired temperature range, Para [0384] “the controlling operation includes at least one of reducing and stopping resistance to a pedaling input transmitted to electrically motorized wheel in response to the temperature being outside a desired temperature range”); and 
responsive to determining that the one or more measurements satisfy the trigger condition, transmitting the control instruction (controlling operation, Para [0374]) to the exercise device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784